C. D. Ponce. Cobro de póliza.
Vistas las mociones de la parte apelada para que desestimemos esta apelación por falta de alegato y porque el presentado después del término que tenía el ape-lante para radicarlo es defectuoso, y apareciendo que si bien el alegato fué presentado cuatro días después del en •que debió serlo fué, sin embargo, notificado a la parte ape-lada antes de vencerse el término que tenía para radicarlo *960y que dicho alegato no es tan defectuoso que requiera que desestimemos la apelación, no ha lugar a lo solicitado.